Title: To James Madison from William Lee (Abstract), 18 June 1805
From: Lee, William
To: Madison, James


18 June 1805, Bordeaux. “I take the liberty to enclose you a copy of a letter I wrote the Collector of Boston, a few days since concerning the Brig Ranger of that place. Capt Hooper has written I am told to Government on this business and those who have advised him to this measure are endeavouring to prevail on him to protest, and throw his Vessel on my hands. I hope on perusing my letter to Genl. Lincoln, you will approve my conduct and give me your support.”
